Opinion,
Me. Justice Claek:
The main question in this case is one of jurisdiction. The plaintiff’s bill was dismissed upon this ground alone, and, as all matters affecting the merits were dependent upon the ques tion of jurisdiction, they fell with it, and were not considered-. *615It is contended, and the learned judge of the court below was of the opinion, that, for the injuries complained of in the bill ejectment was the proper remedy, and the bill was dismissed as an ejectment bill. In this we think the learned court erred, for we cannot see how it was possible for the plaintiff to have maintained ejectment for the premises in dispute. Under the terms of the contract of 20th of January, 1882, neither Pratt nor his assignees were entitled to actual possession of the mill-yard, and, without the right of possession, ejectment could not be maintained. In Duffield v. Hue, 129 Pa. 94, which was an ejectment between the same parties for the same land, this contract was brought before us for construction, and we there held that ejectment could not be maintained. We there said:
“ Whilst, by the printed form, the leased premises are described as ‘ a certain lot or piece of land, situate,’ etc., it is plain from the written clauses that the premises were to be operated at certain designated points or sites only. .These sites are specifically described as follows: ‘ Each site situated on lots numbered, respectively, on map, one fifty-one Mill street, one ninety-three Centre street, and one sixty and one thirty-four on Elston street; and also sites for three wells, situated per plot number one, south side of Philadelphia & Erie Railroad, to be designated and mutually agreed upon by both parties.’ The rights of Pratt as lessee for oil-mining purposes are plainly restricted to these sites. It is provided that he is to have the privilege of drilling other wells on the same premises only in the event that the Browns might determine to have more wells drilled, and then the operations were to be conducted on the same terms. Whilst the lease, in some sense, may be said to cover the entire lot for oil-mining purposes, yet it is plain that operations were restricted to the sites mentioned. Whatever oil might be produced from the premises leased at these points, the lessees had a right to produce; but they had no right of possession, for any purpose, at any other place within the bounds of the territory described. If the lessors, or others acting under them, by boring other wells, lessened this production, or otherwise disturbed or interfered with the rights of the lessees, they may have had their remedy, but not in this form; for by no construction of the contract in question can Pratt be supposed to have had any right of possession, for any purpose, *616in any part of the premises in dispute; and Duffield, in his right, has therefore no standing to recover in ejectment.”
As the decree in this case was entered before the final judgment was given in Duffield v. Hue, supra, the learned judge did not have our construction of this contract before him, and, as he appears to have adopted a different construction of the contract, he arrived at a different conclusion as to the remedy to be pursued.
It is plain that in some sense the whole land is embraced in the lease, for the description covers the whole. The lease is of “ a certain lot or piece of ground situate,” etc., “ being part of a tract number four hundred and ninety-eight (497) according to George O. Cornelius’ survey, and containing an area of—, according to the division of said tract into numbered sites,” etc. The grant is of the sole and exclusive right'and privilege, during said period, of digging and boring for oil and other minerals “ on said lot,” etc., which, however, u includes no land south of Robert Thompson’s land,” etc; the party of the second part to have the privilege of drilling other wells “ on premises hereinbefore mentioned, if,” etc. It is equally plain, however, notwithstanding the lease covers the whole, that the actual possession or occupancy for oil production is confined to certain “ sites,” for the sites are particularly specified, and, in a certain contingency, others provided for. Pratt, the lessee, although thus limited in his' actual operations, had the protection of the entire premises, and the privilege of extending his operations within the limits of the lease as the lessors might determine. The right was “ exclusive,” by the express words of the contract, and was confined to these sites, unless “ the first parties determined to have more wells drilled, in which case the parties of the second part have the privilege of drilling them on the same terms and conditions mentioned.” The complaint is not that the defendants have invaded the possession of the plaintiff, nor that they have entered at any point where the plaintiff is entitled to possession, but that they are interfering with the plaintiff’s exclusive right to the oil.
The sixth and seventh paragraphs of the bill are as follows :
“ 6. And your orator avers that said defendants, with full knowledge of the possession of your orator and of the terms *617and conditions of said lease, and of his sole and exclusive right and privilege of drilling and boring for oil in said lot or land mentioned, and of his additional right and privilege of drilling other wells on said premises, should said lessors or their assignees or grantees so determine, under some pretended authority or right from said lessors or their assignees or grantees, as yoiir orator is informed, have entered upon said land and premises and have located two wells and erected derricks and other buildings and structures thereon, and are drilling wells for the purpose of mining or producing oil therefrom, notwithstanding they were notified of the rights of your orator, and ordered by him to desist and to leave said premises.
“ 7. That said defendants have persisted, and still continue to persist, in their trespassing on said premises, and have a well near completion, which, if said defendants find oil in paying quantities, will, from its location, interfere with and materially injure the wells of your orator on said premises, and decrease the productiveness of his said wells, and may likewise, by any carelessness on the part of the defendants or their employees, cause irreparable injuries to your orator’s wells, and irreparable loss and injury to your orator’s leasehold, and cause him to suffer such damage as cannot be estimated.”
The defendants, having taken possession of the mill site for the purpose of boring for oil, could not be dispossessed by ejectment, nor was trespass an adequate remedy. It was, without doubt, proper for the plaintiff, if his claims are justified by the proofs, to resort to equity for redress. The injury threatened was of a permanent nature, and destructive of his rights under the Pratt lease. The damages anticipated were incapable of measurement at law. The court below had undoubted jurisdiction for the prevention and restraint of the defendants, and for redress of the injuries suffered: Allison’s App., 77 Pa. 221; Westmoreland N. Gas. Co. v. DeWitt, 130 Pa. 235.
As to the incompetency of Pratt and Duffield to testify as witnesses for the plaintiff as to matters occurring in the lifetime of Brown, there can, we think, be no serious question; they were incompetent under tlie act of 1887: Duffield v. Hue, supra, and it is equally clear that they were incompetent *618prior to that act, under the ruling of Karns v. Tanner, 66 Pa. 297.
For the reasons already stated,
The decree of the Common Pleas is reversed, and the record remitted for further proceeding, the appellee to pay the costs of this appeal.